DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to Appeal Brief filed on 03/29/2021. Claim(s) 1-32 are pending. Claim(s) 1, 14, 17, 23 and 27 are independent. 
Appeal conference was held on 04/26/2021 with the decision to reopen the prosecution.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-32 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 
Claims 1-5, 8, 13-15, 17, 22-23 and 26-27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280783 A1) in view of Juan Vasquez (US 2014/0049366 A1) further in view of Johnson et al. (US 2016/0189453 A1).
Regarding Claim 1, Gerhardt discloses A system comprising: 
a gateway computing device in signal communication with the electronic lock; and a server computing device in signal communication with the electronic lock through the gateway computing device ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”); 
wherein the server computing device is configured to: 
encrypt an instruction using the shared encryption key to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0040], “FIG. 4 demonstrates how the user's lock server (403) connects to the web service”, “The server is also responsible for transmitting lock and unlock commands”, [0075], “the web service (1201) establishes an encrypted encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmit the encrypted instruction to at least the gateway computing device ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”); 
wherein the gateway computing device is configured to transmit the encrypted instruction to at least the electronic lock ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”); and 
wherein the electronic lock stores the shared encryption key ([0014], “a remotely operable lock”, [0131], “WPA PSK (Pre-shared key)”) and is configured to: 
attempt, following receipt of the encrypted instruction, decryption of the encrypted instruction using the shared encryption key, and execute the instruction responsive to successful decryption of the encrypted instruction to toggle to either a lock state or an unlocked state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).
Gerhardt does not explicitly teach but Vasquez teaches
transmit a shared encryption key to at least the electronic lock ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches
an electronic lock storing a unique encryption key specific to the electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 2, the combined teaching of Gerhardt, Vasquez and Johnson teaches a second electronic lock storing a second unique encryption key specific to the second electronic lock (Johnson, [0460], “associates the unit key with the unique ID of the (second electronic) lock”) and storing the shared encryption key (Gerhardt, [0131], “WPA PSK (Pre-shared key)”); 
wherein the second electronic lock is configured to: 
attempt, following receipt of the encrypted instruction, decryption of the encrypted instruction using the shared encryption key, and execute the instruction responsive to successful decryption of the encrypted instruction to toggle to either a lock state or an unlocked state based on the instruction (Gerhardt, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to (the second electronic lock of) the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).

Regarding Claim 3, the combined teaching of Gerhardt, Vasquez and Johnson teaches the gateway computing device is in signal communication with the second electronic lock and is further configured to transmit, to the second electronic lock, the encrypted instruction (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”).

Regarding Claim 4, the combined teaching of Gerhardt, Vasquez and Johnson teaches a second gateway device in signal communication with the second electronic lock; wherein the server computing device is further configured to transmit, to the second gateway device, the encrypted instruction; and wherein the second gateway device is configured to transmit, to at least the second electronic lock, the encrypted instruction (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks (e.g. second electronic lock)”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a (second) gateway service to access, administer, and configure the remotely accessible electronic lock system”).

Regarding Claim 5, the combined teaching of Gerhardt, Vasquez and Johnson teaches the shared encryption key is a shared group encryption key associated with a lock group that includes the electronic lock and includes the second electronic lock (Johnson, [0458], “The model key is a shared secret between the August API server 510 and all locks of that model class”).

Regarding Claim 8, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the electronic lock is further configured to attempt, following receipt of a second encrypted instruction received from the server computing device, decryption of the second encrypted instruction (Gerhardt, [0075], “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”) using the unique encryption key (Johnson, [0460], “the unit key with the unique ID of the lock”).

Regarding Claim 13, the combined teaching of Gerhardt, Vasquez and Johnson teaches the shared encryption key is a symmetric encryption key (Johnson, [0335], “symmetric key encryption”).

Regarding Claim 14, Gerhardt discloses An apparatus comprising: 
one or more processors ([0200], “one or more processors”); a network interface configured for communication with one or more gateway computing devices and configured for communication with a plurality of electronic locks through the one or more gateway computing devices ([0040], “FIG. 4 demonstrates how the user's lock server (403) connects to the web service”, “The server is also responsible for transmitting lock and unlock commands”, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”); 
memory ([0209], “semiconductor memory devices”) storing instructions that, when executed by the one or more processors, cause the apparatus to: 
encrypt, using the shared encryption key, an instruction to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0040], “The server is also responsible for transmitting lock and unlock commands”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmit, via the network interface and to the plurality of electronic locks through the one or more gateway computing devices, the encrypted instruction ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”); and 
wherein receipt of the encrypted instruction by one of the electronic locks of the plurality of electronic locks causes that electronic lock to attempt decryption of the encrypted instruction using the shared encryption key ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
transmit, via a network interface and to the plurality of electronic locks, a shared encryption key ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock of the plurality of electronic locks stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 15, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the instructions, when executed by the one or more processors, further cause the apparatus to generate the instruction responsive to receipt of a command from a user-operated device, wherein the command is either a lock command or an unlock command (Gerhardt, [0008], “A user may use the web service by executing a software application on their portable electronic device, which can lock and unlock the door”).

Regarding Claim 17, Gerhardt discloses An electronic lock ([0014], “a remotely operable lock”) comprising: 
one or more processors; a network interface configured for communication with a gateway computing device and configured for communication with a server computing device through the gateway computing device ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0008], “A user may use the web service by executing a software application on their portable electronic device, which can lock and unlock the door”, [0151], “web interface”); 
memory ([0072], “local memory store”) storing instructions that, when executed by the one or more processors, cause the electronic lock to: 
store, in the data store, a shared encryption key ([0131], “WPA PSK (Pre-
receive, via the network interface and from the server computing device, an encrypted instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, [0151], “web interface”), 
attempt, using the shared encryption key, decryption of the encrypted instruction, and execute an instruction obtained upon successful decryption of the encrypted instruction to toggle to either a lock state or an unlock state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
a shared encryption key received from the server computing device ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been 
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches a data store storing a unique encryption key specific to the electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 22, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the electronic lock is an electronic door lock (Gerhardt, [0037], “The action or command is performed on a lock or lock server associated with the tag identifier to actuate the door lock”).

Regarding Claim 23, Gerhardt discloses A method comprising: 
in a network comprising a server computing device, one or more gateway computing devices, and a plurality of electronic locks, and wherein each electronic lock is in signal communication with the server computing device through one of the one or more gateway computing devices ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”): 
encrypting, by the server computing device, an instruction using the shared encryption key to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmitting, by the server computing device and to the plurality of electronic locks through the one or more gateway computing devices, the encrypted instruction ([0007], “The website acts as a gateway service”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”); and 
wherein receipt of the encrypted instruction by one of the electronic locks of the plurality of electronic locks causes that electronic lock to attempt decryption of the encrypted instruction using the shared encryption key ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
transmitting, by the server computing device and to the plurality of electronic locks, a shared encryption key ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, 

Regarding Claim 26, the combined teaching of Gerhardt, Vasquez and Johnson teaches including, by the server computing device, the encrypted instruction in a message that indicates whether the message is a global message intended for consumption by each electronic lock of the plurality of electronic locks (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable (of the plurality of electronic) locks”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The (global message of) encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”).

Regarding Claim 27, Gerhardt discloses A method comprising: 
in a network comprising a server computing device, one or more gateway computing devices, and a plurality of electronic locks, and wherein each electronic lock is in signal communication with the server computing device through one of the one or more gateway computing devices ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”): 
storing, by an electronic lock of the plurality of electronic locks, a shared encryption key, wherein each electronic lock of the plurality of electronic locks stores the shared encryption key ([0131], “WPA PSK (Pre-shared key)”), 
receiving, by the electronic lock, an encrypted instruction from the server computing device, wherein each electronic lock of the plurality of electronic locks receives the encrypted instruction ([0007], “The website acts as a gateway service”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”), 
attempting, by the electronic lock, decryption of the encrypted instruction using the shared encryption key, and executing, by the electronic lock, an instruction obtained upon successful decryption of the encrypted instruction by toggling to either a lock state or an unlock state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).
Gerhardt does not explicitly teach but Vasquez teaches
a shared encryption key received from the server computing device ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 32, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the encrypted instruction is included in a message that indicates the message is a global message intended for consumption by each electronic lock of the plurality of electronic locks (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable (of the plurality of electronic) locks”, [0075], “the web service (1201) establishes an encrypted encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280783 A1) in view of Juan Vasquez (US 2014/0049366 A1) further in view of Johnson et al. (US 2016/0189453 A1) and further in view of Jorge Perdomo (US 2015/0264626 A1).
Regarding Claim 12, the combined teaching of Gerhardt, Vasquez and Johnson teaches the gateway computing device is configured to route the encrypted instruction from the gateway computing device to the electronic lock through a computing device that is in signal communication with the gateway computing device or the electronic lock (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”);
The combined teaching of Gerhardt, Vasquez and Johnson does not explicitly teach but Perdomo teaches the gateway computing device is configured to use a wireless mesh networking protocol to route ([0049], “Wireless Mesh Protocol”).
Gerhardt, Vasquez and Johnson and Perdomo are analogous art as they are in .

Allowable Subject Matter
Claims 6-7, 9-11, 16, 18-21, 24-25 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in combination teaches the claim limitations of claims 6-7, 9-11, 16, 18-21, 24-25 and 28-31 in view of the other limitations of claims 1, 14, 17, 23 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497                                                                                                                                                                                                        

/IZUNNA OKEKE/Primary Examiner, Art Unit 2497